
	
		I
		112th CONGRESS
		2d Session
		H. R. 4113
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. Payne introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend title II of the Elementary and Secondary
		  Education Act of 1965 to help close the gaps in principal preparation and
		  provide new principals with the support and tools they need to meet the complex
		  challenges of school leadership.
	
	
		1.In generalPart A of title II of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding
			 at the end the following:
			
				6Mentoring for New
				School Principals
					2161.Mentoring for
				new school principals
						(a)PurposeThe purpose of this subpart is to help
				close the gaps in principal preparation and provide new principals with the
				support and tools they need to meet the complex challenges of school
				leadership.
						(b)Grant program
				authorizedThe Secretary is
				authorized to award grants, on a competitive basis, to eligible entities to
				enable the eligible entities to carry out the activities described in
				subsection (e).
						(c)Eligible entity
				definedIn this subpart, the term eligible entity
				means—
							(1)a State educational agency;
							(2)a local
				educational agency;
							(3)a nonprofit
				organization with a demonstrated commitment and capacity to develop and support
				principals; or
							(4)a consortium of
				such agencies and organizations.
							(d)ApplicationsTo
				receive a grant under this subpart, an eligible entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably require.
						(e)Authorized
				Activities
							(1)In
				generalEach eligible entity
				that receives a grant under this subpart shall use funds to provide principals
				who have not more than 3 years of experience, effective professional
				development to improve the capacity of such principals to increase student
				achievement for all children.
							(2)Allowable
				activitiesThe activities
				described in
				paragraph (1) may include—
								(A)establishing learning communities within
				elementary schools and secondary schools where principals and teachers—
									(i)share a school mission and goals with an
				explicit vision of quality teaching and learning that guides all instructional
				decisions;
									(ii)commit to
				improving student outcomes and performances;
									(iii)set a continuous
				cycle of collective inquiry and improvement;
									(iv)foster a culture of collaboration where
				teachers and principals work together on a regular basis to analyze and improve
				teaching and learning; and
									(v)support and share
				leadership;
									(B)developing quality mentoring programs of
				sufficient intensity that include training for new principals on—
									(i)effectively utilizing student assessment
				data, including formative and summative assessments and program evaluation
				data, for the purpose of making instructional decisions and improving
				school-based programs;
									(ii)designing and
				implementing data-driven school improvement plans;
									(iii)building or
				expanding relationships within the learning community and collaborating with
				the broader school community, including parents and community
				stakeholders;
									(iv)building
				relationships and communicating effectively with State and central office
				officials;
									(v)designing
				school-based collaborative professional development plans;
									(vi)staff
				recruitment, hiring, and dismissal courses of action; and
									(vii)effectively observing and providing
				feedback to teachers to improve their classroom practice; and
									(C)providing stipends for mentors who are
				veteran principals with demonstrated skills in transformational and
				instructional leadership and a successful record of increasing student
				achievement.
								.
		
